DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This action is in response to the communication originally filed on November 10, 2020.

Claims 1-18 are currently presented for examination.
 		
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/10/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 21-27 are objected due to following informalities:
In claim 21 (line 3), claim 22 (line 3, 5), claim 23 (line 3), claim 24 (line 1), claim 25 (line 1), claim 26 (line 1); the terms “at least one other serving cell“ should be  changed to --  the at least one other serving cell“
Claim 27 should depend on claim 26 rather than on claim 11.


       Claim Rejections - 35 USC §112 


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 (lines 4-5), claim 10 (line 13), it is unclear and ambiguous to recite “a signal received after being transmitted from the relay through a first beam”. To what such signal is transmitted? 

Claims 2-9 and claims 11-18 are also rejected for being dependent on their respective rejected base claims 1 and 10.

In claim 8 (line 3), claim 17 (line 3), the term “the threshold” lacks of proper antecedent. How is it related to “predetermined or preconfigured threhold” recited in claims 7 and 16, respectively?


Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

            A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in US Publication No. 2017/0302361 A1, hereinafter referred to as Lim, in view of Leyh et al. in US Publication No. 2004/0176039 A1, hereinafter referred to as Leyh..


Regarding claim 1, Lim discloses an operation method of a relay operating in an in-band full duplex (FD) scheme (method of transmitting data from the source end to destination end throug relay, in full duplex communication, para.9), the operation method comprising:
		measuring a signal received from a source node during a first period (receiving {first} source signal from source end, e.g., during first period, [para.36 and processing received signal [para.42])];
measuring a signal received from the source node and a signal received after being transmitted from the relay through a first beam during a second period, the second period being a period after a predetermined delay time from the first period (receiving {second} source signal {by receive antenna} that has been transmitted by transmit antenna, e.g., during second period, [para.36] after processing delay [para.42]); and
calculating a self-interference (SI) amount during the second period with a measurement result during the first period (checking self interference, para.57).
Lim does not disclose calculating a self-interference (SI) amount of the first beam by comparing a measurement result during the second period with a measurement result during the first period; which is known in the art and commonly applied in communications field for interference calculation, as suggested in Leyh’s disclosure as below.
Leyh, from the same field of endeavor, teaches calculating a self-interference (SI) amount of the first beam by comparing a measurement result during the second period with a measurement result during the first period (estimating  power of self-interference passed thoughreceiver channel and providing this estimate for comparing signal with estimated or measured signals to determine whether self-interference is present, para.27).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of calculating a self-interference (SI) amount of the first signal carried on a beam by comparing a measurement result during the second period with a measurement result during the first period; thus enabling efficient data relaying by selecting best transmission beams based on self interference detemination. 

Regarding claim 2, Lim in view of Leyh disclose wherein the predetermined delay time is a delay time for a relaying operation of the relay (predetermined delay time is forward delay, see para.49 in Lim).

Regarding claim 3, Lim in view of Leyh disclose wherein the predetermined delay time is a time obtained by summing a delay time for a relaying operation of the relay and an additional intended delay time (forward delay, propagation delay, amplification delay [see para.12, 42 or 43 in Lim). 

Regarding claim 5, Lim in view of Leyh disclose wherein 5. The operation method according to claim 1, wherein a signal measured in the first period and the second period is a synchronization signal, a short training format (STF) preamble, or a long training format (LTF) preamble (signal measured is synchronization channel/ signal [see para.32 in Leyh], preamble include training symbol and a signal field, see para.16 in Lim).

Regarding claim 10, claim 10 is rejected for substantially same reason, as applied to claim 1, except that claim 10 is in a device claim format, and comprises a relay operating in an in-band full duplex (IFD) scheme (relay, see para.12 in Lim), the relay comprising: an inherent analog beamforming unit connected to at least one transmission antenna and at least one reception antenna (transmit antenna and receive antenna, see para.36 in Lim); a radio frequency (RF) conversion unit for converting a baseband signal into an RF band signal or converting an RF band signal into a baseband signal  and controlling a gain of a reception signal (radio conversion unit, see para.24 in Leyh); an inherent beam measurement unit measuring a signal received from a source node and a signal received after being transmitted from the relay through a first beam; and inherent beam management unit that controls operations of the analog beamforming unit, the RF conversion unit, and the beam measurement unit.  

Regarding claims 11, 12, and 14; claims 11, 12, and 14 are rejected for substantiall same reason as applied to claims 2, 3, and 5, except that claims 11, 12, and 14 are in a evice claim format.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Leyh, as applied to claims 1 and 10 above, respectively, and further in view of Gu et al. in US Publication No. 2003/0107435 A1, hereinafter referred to as Gu.


Regarding claim 4, Lim in view of Leyh disclose wherein automatic gain control (AGC) values of the relay in the first period and the second period are set to equal; which is known in the art and commonly applied in communications field, as suggested in Gu’s disclosure as below.
Gu, from the same field of endeavor, teaches automatic gain control (AGC) values of the relay in the first period and the second period are set to equal (same automatic gain control (AGC) gain setting may be used for the receiver, para.40, lines 19-20); thus enabling the relay data forwarding. 
	
Regarding claim 13, claim 13 is rejected for substantiall same reason as applied to claim 4, except that claim 13 is in a device claim format.


Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Leyh, as applied to claims 1 and 10 above, respectively, and further in view of Abedini et al. in US Publication No. 2019/0312619 A1, hereinafter referred to as Abedini.


Regarding claim 6, Lim in view of Leyh disclose wherein the relay, the source node, and a destination node operate in a beam sweeping scheme; which is well known in the art and commonly applied in communications field for data transferring, as suggested in Abedini’s disclosure as below.
Abedini, from the same field of endeavor, teaches the relay, the source node, and a destination node operate in a beam sweeping scheme (using transmission/ reception beam sweeping procedure, para.11 and 31). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to use a beam sweeping scheme in a relay netwok; thus efficiently performing beams management for data transmission and reception.

Regarding claim 7, Lim in view of Leyh disclose wherein  when the calculated SI amount of the first beam is smaller than a predetermined or preconfigured threshold, determining to perform a relaying operation for the source node (comparing level of interference with a predetermined threshold and with respect to signal level, wherein threshold is used to indicate where there is excessive self-interference preventing proper functioning of receiver, see para.41 in Leyh); which would be obvious when SI of first beam is smaller than a predetermined or preconfigured threshold, performing a relaying operation for the source node by using a beam of good quality.


Regarding claim 8, Lim in view of Leyh, and Abedini do not disclose wherein the relay has N transmission beams, if SI amounts of L transmission beams among the N transmission beams are smaller than the threshold and an SI amount of an i-th beam of the L transmission beams is smaller than an SI amount of an (i-1)-th beam of the L transmission beams, the relay determines to perform the relaying operating for the source node by using the i-th transmission beam, N is a natural number, and L is a natural number equal to or less than N.
 However, Abedini states that there are relay has N transmission beams (Fig.3), comparing quality metrics against a threshold (para.101), and  beams are of a low/ greater/ greatest levels (para.51). 
Therefore, it would b e obvious to one of ordinary skill in the art at the time before the claimed invention was filed to perform the relay when determining SI amounts of transmisssions are smaller than a threshold; thus enhancing data transmssion by using beams of required quality levels, e.g., having small SI amount. 

Regarding claim 9, Lim in view of Leyh and Abedini do not disclose wherein when the relay has N transmission beams, the relay determines to perform the relaying operating for the source node by using a transmission beam having a smallest SI amount among the N transmission beams, N is a natural number, and L is a natural number equal to or less than N.
However, Abedini states that selecting beams at a greatest quality metric, e.g., RSRP value (para.100). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to perform the relaying operating for the source node by using a transmission beam having a smallest SI amount among the N transmission beams, N is a natural number, and L is a natural number equal to or less than N; thus enhancing data transmssion by using beams having greatest leve of quality, e.g., having smallest SI amount. 


Regarding claims 15-18, claim 15-18 are rejected for substantiall same reason as applied to claims 6-9 above, except that claims 15-18 are in a device claim format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aryafar, Khandani, Shen, and Shin are all cited to show that the operation of a relay operating in an in-band full duplex (IFD) scheme includes measuring a signal received from a source node during a first period; measuring a signal received from the source node and a signal received after being transmitted from the relay through a first beam during a second period, and calculating a self-interference (SI) amount of the first beam by comparing a measurement result during the second period with a measurement result during the first period. –would enable efficient data relaying by selecting best transmission beams based on self interference detemination, similar to the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          	

	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465